


110 HRES 633 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 633
		In the House of Representatives, U.
		  S.,
		
			September 6, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2786) to reauthorize the programs for housing assistance for Native
		  Americans.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 2786) to reauthorize the
			 programs for housing assistance for Native Americans. The first reading of the
			 bill shall be dispensed with. All points of order against consideration of the
			 bill are waived except those arising under clause 9 or 10 of rule XXI. General
			 debate shall be confined to the bill and shall not exceed one hour equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Financial Services. After general debate the bill shall be
			 considered for amendment under the five-minute rule. The bill shall be
			 considered as read. All points of order against provisions of the bill are
			 waived. Notwithstanding clause 11 of rule XVIII, no amendment to the bill shall
			 be in order except those printed in the portion of the Congressional Record
			 designated for that purpose in clause 8 of rule XVIII and except pro forma
			 amendments for the purpose of debate. Each amendment so printed may be offered
			 only by the Member who caused it to be printed or his designee and shall be
			 considered as read. At the conclusion of consideration of the bill for
			 amendment the Committee shall rise and report the bill to the House with such
			 amendments as may have been adopted. The previous question shall be considered
			 as ordered on the bill and amendments thereto to final passage without
			 intervening motion except one motion to recommit with or without
			 instructions.
		2.During consideration in the House of
			 H.R. 2786 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		3.House Resolutions 595, 596, 613, and
			 614 are laid upon the table.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
